07/09/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 9, 2020

          STATE OF TENNESSEE v. JESUS ALFONSO CASTILLO

               Appeal from the Circuit Court for Rutherford County
                     No. F-75227A       Royce Taylor, Judge
                    ___________________________________

                          No. M2019-01256-CCA-R3-CD
                      ___________________________________


Defendant, Jesus Alfonso Castillo, was indicted by a Rutherford County Grand Jury
along with four co-defendants for conspiracy to sell over 300 grams of methamphetamine
in a drug free zone. Defendant was also indicted for delivery of over 300 grams of
methamphetamine in a drug free zone and possession of over 300 grams of
methamphetamine in a drug free zone. The second and third counts and the drug free
zone enhancement were dismissed prior to trial. A jury convicted Defendant on the
conspiracy count. The trial court imposed a fifteen-year sentence to be served in
confinement. Defendant filed a motion for new trial that was denied by the trial court.
Defendant timely appeals whether the trial court had territorial jurisdiction and whether
venue was proper. Defendant further argues the evidence was insufficient to support his
conviction. After a review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and ROBERT L. HOLLOWAY, JR., JJ., joined.

Derek R. Howard, Murfreesboro, Tennessee, for the appellant, Jesus Alfonso Castillo.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and John Zimmermann,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION


                             Facts and Procedural History
       In December 2014 and January 2015, Metro Nashville Police Department and the
United States Drug Enforcement Agency (“DEA”) became aware of a new form of
methamphetamine being sold in the Nashville area that was in the form of a “long glass
shard.” James Ritchie was arrested as part of the investigation in to the new form of
methamphetamine. Mr. Ritchie agreed to work as an informant. As part of his
agreement, Mr. Ritchie purchased methamphetamine from Matthew Simonds.

       After the controlled purchase, Mr. Simonds was arrested. Investigators searched
Mr. Simonds’s home and storage unit that were located in LaVergne, Rutherford County.
The storage unit contained $85,000 in cash, over 300 grams of methamphetamine, and a
motorcycle that was titled to Peter Getzinger. Mr. Simonds agreed to cooperate with the
investigation and revealed that Mr. Getzinger lived in Atlanta and supplied him with
methamphetamine. Mr. Simonds sold methamphetamine from his house in Rutherford
County as well as his workplace in Davidson County. Mr. Simonds arranged a purchase
from Mr. Getzinger. Mr. Getzinger was arrested at a rest stop in Rutherford County on
his way to conduct the transaction with Mr. Simonds. The arresting officers found over
300 grams of methamphetamine in Mr. Getzinger’s vehicle.

       Mr. Getzinger also agreed to be an informant for law enforcement. Mr. Getzinger
lived in Atlanta and purchased methamphetamine from Chris Holt and Defendant, whom
he knew only as “Poncho” at the time. Mr. Getzinger had provided methamphetamine to
Mr. Simonds between five and seven times over a year-long period. Mr. Getzinger
delivered the drugs to Mr. Simonds at various locations in Tennessee, usually meeting
near Chattanooga, but on at least one occasion, Mr. Getzinger delivered the drugs to Mr.
Simonds’s residence in LaVergne.

       Mr. Getzinger had known Mr. Holt for about five years. Mr. Getzinger’s previous
supplier was arrested so Mr. Getzinger contacted Mr. Holt who offered him “a pretty
good deal on quantity.” Mr. Getzinger informed Mr. Holt that his buyer was in
Tennessee. Mr. Holt did not always deliver the drugs to Mr. Getzinger, but he arranged
for Mr. Getzinger to meet Defendant to pick up the methamphetamine. Mr. Getzinger
and Defendant met on more than one occasion, in Atlanta, to exchange methamphetamine
for cash. On at least one occasion, Defendant “fronted” the methamphetamine to Mr.
Getzinger with the understanding that he would be paid within a week. Mr. Getzinger
only had Mr. Holt’s phone number. Mr. Holt did not want Mr. Getzinger to have
Defendant’s phone number because he did not want Mr. Getzinger buying directly from
Defendant. Although Mr. Holt delivered the methamphetamine that Mr. Getzinger
brought to Rutherford County, Defendant was aware that Mr. Getzinger’s buyer was
located in Tennessee. Defendant provided the drugs to Mr. Getzinger on multiple trips
when Mr. Getzinger met Mr. Simonds near Chattanooga.
                                         -2-
       On March 25, 2015, Mr. Getzinger arranged a controlled purchase with Mr. Holt.
Mr. Getzinger agreed to meet Defendant and Mr. Holt at a Wendy’s Restaurant near
Defendant’s apartment. They had met at this location previously. Investigators searched
Mr. Getzinger and his car to make sure he had no other drugs or money. Investigators
provided Mr. Getzinger with $10,000 of marked cash to purchase the methamphetamine.
Investigators also wired Mr. Getzinger so they could monitor and record the meeting
between Mr. Getzinger, Mr. Holt, and Defendant.

       Mr. Getzinger and Defendant met at Wendy’s but Mr. Holt did not show up.
Upon meeting, they discussed the high price of methamphetamine. When talking about
the amount of methamphetamine being purchased, Mr. Getzinger told Defendant, “I go
up to Tennessee every other week.” Mr. Getzinger explained that his buyer in Tennessee
could only sell so much methamphetamine at one time and that Mr. Getzinger had to hold
on to some of it for as much as a month or more. Mr. Getzinger and Defendant asked
each other about their families. Eventually, Defendant gave Mr. Getzinger the key to his
truck, and Mr. Getzinger, alone, went to inspect the drugs. Mr. Getzinger came back
inside the restaurant and gave Defendant the $10,000 in a Wendy’s sack. They discussed
why Mr. Holt had not arrived, and Defendant said Mr. Holt was stuck in traffic.
Defendant then asked Mr. Getzinger, “When you leaving for Tennessee? You leave
tonight?” Mr. Getzinger responded that he would leave the next day. Mr. Holt never
arrived to the meeting, so Mr. Getzinger and Defendant left. Mr. Holt called Mr.
Getzinger shortly after the meeting and asked about the quality of the methamphetamine.
Mr. Holt indicated that he was going to Defendant’s apartment to buy half a kilogram of
methamphetamine.

        Investigators had Defendant’s apartment under surveillance. Defendant returned
to his apartment after the meeting with Mr. Getzinger. A short time after he returned, a
black car parked in front. Defendant walked out with a white bag and got into the car.
He got out a short time later without the bag. The black car drove to a parking lot across
the street from the Wendy’s and parked next to a green truck. An officer was in the same
parking lot because he had been observing Mr. Getzinger and Defendant at Wendy’s.
The driver of the truck got into the black car. When he got out of the car, he had a white
bag. A Georgia state trooper stopped the green truck, and methamphetamine was found
inside the white bag. Mr. Holt was driving the black car. He was also stopped and
arrested. He identified Defendant as his methamphetamine supplier.

        Defendant left his apartment and was stopped and arrested. He had $6000 of the
marked cash from the controlled buy with Mr. Getzinger in his pocket. A search of
Defendant’s apartment yielded the remaining $4000 in marked cash, methamphetamine,
digital scales, a cutting agent, a handgun, and ammunition.
                                          -3-
       A Rutherford County Grand Jury indicted Defendant, Mr. Holt, Mr. Getzinger,
Mr. Simonds, and Mr. Ritchie for conspiracy to sell over 300 grams of methamphetamine
in a drug free zone. Defendant was also indicted for delivery and possession of over 300
grams of methamphetamine; these indictments and the drug free zone enhancement were
dismissed prior to trial. After a trial, a jury found Defendant guilty of conspiracy to sell
over 300 grams of methamphetamine. The trial court sentenced Defendant to fifteen
years’ incarceration. A motion for new trial was filed, and the trial court denied the
motion. It is from the denial of this motion that Defendant now appeals.

                                          Analysis

       Defendant argues that the State did not have jurisdiction over Defendant sufficient
to charge him in Rutherford County. Defendant further argues that the evidence
submitted at trial is insufficient to support his conviction. The State argues that the trial
court had jurisdiction and the venue was proper and that the proof is sufficient to support
Defendant’s conviction for conspiracy for the sale of methamphetamine.

                                 I. Jurisdiction and Venue

       Defendant argues that the trial court did not have territorial jurisdiction because
the conspiracy did not happen in Rutherford County, Tennessee. Defendant further
argues that Rutherford County was not the proper venue. The State argues that the trial
court had jurisdiction because at least one element of the offense occurred in Rutherford
County.

        “It is elementary that before a court may exercise judicial power to hear and
determine a criminal prosecution, that court must possess three types of jurisdiction:
jurisdiction over the defendant, jurisdiction over the alleged crime, and territorial
jurisdiction.” State v. Legg, 9 S.W.3d 111, 114 (Tenn. 1999). Our supreme court has
held that “when an offense is continuing in nature and has continued into Tennessee from
another state, the offense is deemed to have both commenced and consummated anew in
Tennessee so long as any essential element to the offense continues to be present in
Tennessee.” Id. at 116. This is because the criminal laws of a state have no power
beyond the state’s territorial limits. Id. at 114. Under article I, section 9 of the Tennessee
Constitution, the accused has the right to a trial “by an impartial jury of the County in
which the crime shall have been committed. . . .” Tennessee Code Annotated section 39-
11-103 addresses jurisdiction in those cases in which a crime is committed in multiple
states: “When an offense is commenced outside of this state and consummated in this
state, the person committing the offense is liable for punishment in this state in the county
in which the offense was consummated, unless otherwise provided by statute.” T.C.A. §
                                            -4-
39-11-103(b)(1). The statute provides that it is not a defense that the accused was not
present in this state for the consummation of the offense if the accused used “[a]n
innocent or guilty agent” or “[o]ther means proceeding directly from the person.” T.C.A.
§ 39-11-103(b)(2). Likewise, “[w]hen the commission of an offense commenced within
this state is consummated outside of its boundaries, the offender is liable to punishment
in this state in the county where the offense was commenced.” T.C.A. § 39-11-103(c).
When separate elements of an offense are committed in separate counties, “the offense
may be prosecuted in either county.” T.C.A. § 39-11-103(d).

        “Territorial jurisdiction, i.e., that the offenses charged occurred in the State of
Tennessee, is a more fundamental concern than venue and recognizes that a ‘state’s
criminal law is of no force and effect beyond its territorial limits.’” State v. Willard
Hampton, No. W2018-00623-CCA-R3-CD, 2019 WL 1167807, at *6 (Tenn. Crim. App.
Mar. 12, 2019) (quoting Legg, 9 S.W.3d at 114), no perm. app. filed. Like venue,
territorial jurisdiction is a factual question for the jury’s determination. State v. Beall,
729 S.W.2d 270, 271 (Tenn. Crim. App. 1986). However, territorial jurisdiction, unlike
venue, must be proven beyond a reasonable doubt. Id.; see also Willard Hampton, 2019
WL 1167807, at *6; State v. Kenneth Fleming, No. W2016-01017-CCA-R3-CD, 2018
WL 1762208, at *6 (Tenn. Crim. App. Apr. 12, 2018), no perm. app. filed; State v.
Charles E. Shifflett, Sr., No. E2006-02162-CCA-R3-CD, 2008 WL 1813106, at *12
(Tenn. Crim. App. Apr. 23, 2008), perm. app. denied (Tenn. Oct. 14, 2008).

       Here, Defendant was indicted for conspiracy to sell over 300 grams of
methamphetamine. A criminal conspiracy requires an “overt act in pursuance of the
conspiracy.” T.C.A. § 39-12-103(d). In drug conspiracy cases, transportation of the drug
is an overt act in furtherance of the conspiracy. See State v. Martinez, 372 S.W.3d. 598
607 (Tenn. Crim. App. Oct. 27, 2011) perm. app. denied (Tenn. Mar. 9, 2012). Mr.
Getzinger transported methamphetamine from Atlanta to Rutherford County. Therefore,
Tennessee has territorial jurisdiction so long as any essential element occurred in this
state. Further, venue is proper in any county where an element of the offense occurs. See
Tenn. R. Crim. P. 18(b). Defendant is not entitled to relief.


                                II. Sufficiency of Evidence

      Defendant argues that the evidence presented at trial was insufficient to support
his convictions. The State maintains that the evidence was sufficient to support the
convictions.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question is
                                           -5-
whether any rational trier of fact could have found the accused guilty of every element of
the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 319 (1979). The jury’s verdict replaces the presumption of innocence with
one of guilt; therefore, the burden is shifted onto the defendant to show that the evidence
introduced at trial was insufficient to support such a verdict. State v. Reid, 91 S.W.3d
247, 277 (Tenn. 2002). “A guilty verdict by the jury, approved by the trial court,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the prosecution’s theory.” Id. (quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997)). Therefore, the prosecution is entitled to the “strongest legitimate view of the
evidence and to all reasonable and legitimate inferences that may be drawn therefrom.”
State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Questions concerning the “credibility of the witnesses, the
weight to be given their testimony, and the reconciliation of conflicts in the proof are
matters entrusted to the jury as the trier of fact.” State v. Wagner, 382 S.W.3d 289, 297
(Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). It is not
the role of this Court to reweigh or reevaluate the evidence, nor to substitute our own
inferences for those drawn from the evidence by the trier of fact. Id. The standard of
review is the same whether the conviction is based upon direct evidence, circumstantial
evidence, or a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011); State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

       It is an offense to knowingly sell methamphetamine. T.C.A. § 39-17-417(a)(3)
and T.C.A. § 39-17-434(a)(3). A person “acts knowingly with respect to a result of the
person’s conduct when the person is aware that the conduct is reasonably certain to cause
the result.” T.C.A. § 39-11-302(b). Conspiracy is defined as:

       (a) The offense of conspiracy is committed if two (2) or more people, each
       having the culpable mental state required for the offense that is the object of
       the conspiracy, and each acting for the purpose of promoting or facilitating
       commission of an offense, agree that one (1) or more of them will engage
       in conduct that constitutes the offense.

       (b) If a person guilty of conspiracy, as defined in subsection (a), knows that
       another with whom the person conspires to commit an offense has
       conspired with one (1) or more other people to commit the same offense,
       the person is guilty of conspiring with the other person or persons, whether
       or not their identity is known, to commit the offense.

       (c) If a person conspires to commit a number of offenses, the person is
       guilty of only one (1) conspiracy, so long as the multiple offenses are the
       object of the same agreement or continuous conspiratorial relationship.
                                            -6-
      (d) No person may be convicted of conspiracy to commit an offense, unless
      an overt act in pursuance of the conspiracy is alleged and proved to have
      been done by the person or by another with whom the person conspired.

      (e)(1) Conspiracy is a continuing course of conduct that terminates when
      the objectives of the conspiracy are completed or the agreement that they be
      completed is abandoned by the person and by those with whom the person
      conspired. The objectives of the conspiracy include, but are not limited to,
      escape from the crime, distribution of the proceeds of the crime, and
      measures, other than silence, for concealing the crime or obstructing justice
      in relation to it.

T.C.A. § 39-12-103(a) - (e)(1).


       “Though venue is not an element of the offense which must be proved beyond a
reasonable doubt, it is a jurisdictional fact which must be proved by a preponderance of
the evidence.” Harvey v. State, 376 S.W.2d 497, 498 (Tenn. 1964). Venue may be
established by direct or circumstantial evidence or a combination of both. See State v.
Smith, 926 S.W.2d 267, 269 (Tenn. 1995).

        In this case, the evidence shows that Defendant was part of an ongoing endeavor
to sell methamphetamine. The evidence shows that at least five links of the scheme chain
were discovered by law enforcement. The chain starts with Mr. Ritchie, who lived in
Nashville. It then goes to Mr. Simonds, who sold methamphetamine in both Nashville
and at his home in Rutherford County. Mr. Getzinger sold methamphetamine to Mr.
Simonds. The evidence shows that Mr. Getzinger sold the drugs to Mr. Simonds in
Rutherford County at least once, and Mr. Getzinger attempted to sell to Mr. Simonds
another time but was arrested before he could complete the transaction. Mr. Simonds
was Mr. Getzinger’s sole buyer in Tennessee. While Defendant was selling the drugs to
Mr. Getzinger on March 25, 2015, Defendant was recorded asking Mr. Getzinger if he
goes to Tennessee every other week to deliver methamphetamine to his buyer. Later in
the recording Defendant asks Mr. Getzinger “[w]hen you leaving for Tennessee? You
leave tonight?”

       Although Mr. Getzinger always placed his order with Mr. Holt, Defendant
supplied the methamphetamine directly to Mr. Getzinger on more than one occasion.
Defendant and Mr. Getzinger met several times before the controlled buy at Wendy’s
even knowing details about each other’s personal lives. “Once a party knowingly and

                                          -7-
voluntarily joins into a conspiracy, even if he comes in after the conspiracy is formed, he
becomes a principal.” State v. Hodgkinson, 778 S.W.2d 54, 58 (Tenn. Crim. App. 1989).

        The evidence shows that Defendant supplied methamphetamine to Mr. Getzinger
at the direction of Mr. Holt. The evidence shows that the weight of methamphetamine
involved is over 300 grams. Defendant knew that methamphetamine was delivered to
Tennessee by Mr. Getzinger. Mr. Getzinger delivered the methamphetamine to Mr.
Simonds in Rutherford County. Mr. Simonds sold the methamphetamine to Mr. Ritchie.
Defendant supplied the methamphetamine to Mr. Getzinger on more than one occasion.
A rational jury could conclude that Defendant was in an ongoing conspiracy to sell
methamphetamine with Mr. Holt, Mr. Getzinger, Mr. Simonds, and Mr. Ritchie, that an
element of the offense took place in Rutherford County, and that Defendant took an overt
step in furtherance of the conspiracy by delivering the methamphetamine to Mr.
Getzinger. A conspirator does not need to know the identity of all other conspirators.
T.C.A. § 39-12-103(b). The evidence established a conspiracy scheme chain, filled with
overt acts, which found Defendant a strong link in the loop. Defendant is not entitled to
relief.

                                       Conclusion

      For the foregoing reasons, the judgment of the trial court is affirmed.


                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -8-